TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 3, 2021



                                      NO. 03-19-00365-CV


                                     Mark Groba, Appellant

                                                 v.

                              The City of Taylor, Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
             AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order granting appellee’s plea to the jurisdiction signed by the trial

court on April 29, 2019. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the trial court’s order. Therefore, the Court affirms the trial

court’s order. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.